THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)

 

US $20,000.00

 

ENDEAVOR IP, INC.

8% CONVERTIBLE REDEEMABLE NOTE DUE JUNE 24, 2015

 

 

FOR VALUE RECEIVED, Endeavor IP, Inc. (the “Company”) promises to pay to the
order of UNION CAPITAL, LLC and its authorized successors and permitted assigns
("Holder"), the aggregate principal face amount of Twenty Thousand Dollars
exactly (U.S. $20,000.00) on June 24, 2015 ("Maturity Date") and to pay interest
on the principal amount outstanding here- under at the rate of 8% per annum
commencing on June 24, 2014. The interest will be paid to the Holder in whose
name this Note is registered on the records of the Company regarding
registration and transfers of this Note. The principal of, and interest on, this
Note are payable at 338 Crown Street, Brooklyn, NY 11225, initially, and if
changed, last appearing on the records of the Company as designated in writing
by the Holder hereof from time to time. The Company will pay each interest
payment and the outstanding principal due upon this Note before or on the
Maturity Date, less any amounts required by law to be deducted or withheld, to
the Holder of this Note by check or wire transfer addressed to such Holder at
the last address appearing on the records of the Company. The forwarding of such
check or wire transfer shall constitute a payment of outstanding principal
hereunder and shall satisfy and discharge the liability for principal on this
Note to the extent of the sum represented by such check or wire transfer.
Interest shall be payable in Common Stock (as defined below) pursuant to
paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.                   This Note is exchangeable for an equal aggregate principal
amount of Notes of different authorized denominations, as requested by the
Holder surrendering the same.

 

No service charge will be made for such registration or transfer or exchange,
except that Holder shall pay any tax or other governmental charges payable in
connection therewith.

 

2.                   The Company shall be entitled to withhold from all payments
any amounts required to be withheld under applicable laws.

 

3.                   This Note may be transferred or exchanged only in
compliance with the Securities Act of 1933, as amended ("Act"), and applicable
state securities laws. Any attempted transfer to a non-qualifying party shall be
treated by the Company as void. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 4(a) hereof, in addition to the requirements set forth in Section
4(a), and any prospective transferee of this Note, also is required to give the
Company written confirmation that this Note is being converted ("Notice of
Conversion") in the form annexed hereto as Exhibit A. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.

 

4.                   (a) The Holder of this Note is entitled, at its option, at
any time after 180 days, to convert all or any amount of the principal face
amount of this Note then outstanding into shares of the Company's common stock
(the "Common Stock") without restrictive legend of any nature, at a price
("Conversion Price") for each share of Common Stock equal to 55% of the lowest
trading bid price of the Common Stock as reported on the OTCQB marketplace which
the Company’s shares are traded or any market upon which the Common Stock may be
traded in the future ("Exchange"), for the ten prior trading days including the
day upon which a Notice of Conversion is received by the Company (provided such
Notice of Conversion is delivered by fax or other electronic method of
communication to the Company after 4 P.M. Eastern Standard or Daylight Savings
Time if the Holder wishes to include the same day closing price). If the shares
have not been delivered within 3 business days, the Notice of Conversion may be
rescinded. Such conversion shall be effectuated by the Company delivering the
shares of Common Stock to the Holder within 3 business days of receipt by the
Company of the Notice of Conversion. Once the Holder has received such shares of
Common Stock, the Holder shall surrender this Note to the Company, executed by
the Holder evidencing such Holder's intention to convert this Note or a
specified portion hereof, and accompanied by proper assignment hereof in blank.
Accrued, but unpaid interest shall be subject to conversion. No fractional
shares or scrip representing frac- tions of shares will be issued on conversion,
but the number of shares issuable shall be rounded to the nearest whole share.
In the event the Company experiences a DTC “Chill” on its shares, the conversion
price shall be decreased to 45% instead of 55% while that “Chill” is in effect.

 

(b)                 Interest on any unpaid principal balance of this Note shall
be paid at the rate of 8% per annum. Interest shall be paid by the Company in
Common Stock ("Interest Shares"). Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 

(c)                 The Notes may be prepaid at 140% of the face amount plus any
accrued interest. This Note may not be prepaid after the 180th day. Such
redemption must be closed and funded within 3 days of giving notice of
redemption of the right to redeem shall be null and void.

 

 

 

 



(d)                 Upon (i) a transfer of all or substantially all of the
assets of the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, other than a forward or
reverse stock split or stock dividend, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale
Event"), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the un- paid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

 

(e)                 In case of any Sale Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as deter- mined by the Board of Directors of the Company or
successor person or entity acting in good faith.

 

5.                   No provision of this Note shall alter or impair the
obligation of the Company, which is absolute and unconditional, to pay the
principal of, and interest on, this Note at the time, place, and rate, and in
the form, herein prescribed.

 

6.                   The Company hereby expressly waives demand and presentment
for payment, notice of non-payment, protest, notice of protest, notice of
dishonor, notice of acceleration or intent to accelerate, and diligence in
taking any action to collect amounts called for hereunder and shall be directly
and primarily liable for the payment of all sums owing and to be owing hereto.

 

7.                   The Company agrees to pay all costs and expenses, including
reasonable attorneys' fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

 

8.                   If one or more of the following described "Events of
Default" shall occur:

 

(a)                  The Company shall default in the payment of principal or
interest on this Note or any other note issued to the Holder by the Company; or

 

(b)                  Any of the representations or warranties made by the
Company herein or in any certificate or financial or other written statements
heretofore or hereafter furnished by or on behalf of the Company in connection
with the execution and delivery of this Note, or the Securities Purchase
Agreement under which this note was issued shall be false or misleading in any
respect; or

 

(c)                   The Company shall fail to perform or observe, in any
respect, any covenant, term, provision, condition, agreement or obligation of
the Company under this Note or any other note issued to the Holder; or

 

(d)                  The Company shall (1) become insolvent; (2) admit in
writing its inability to pay its debts generally as they mature; (3) make an
assignment for the benefit of creditors or commence proceedings for its
dissolution; (4) apply for or consent to the appointment of a trustee,
liquidator or receiver for its or for a substantial part of its property or
business; (5) file a petition for bankruptcy relief, consent to the filing of
such petition or have filed against it an involuntary petition for bankruptcy
relief, all under federal or state laws as applicable; or

 

(e)                   A trustee, liquidator or receiver shall be appointed for
the Company or for a substantial part of its property or business without its
consent and shall not be discharged with- in sixty (60) days after such
appointment; or

 

(f)                   Any governmental agency or any court of competent
jurisdiction at the in- stance of any governmental agency shall assume custody
or control of the whole or any substantial portion of the properties or assets
of the Company; or

 

(g)                   One or more money judgments, writs or warrants of
attachment, or similar process, in excess of fifty thousand dollars ($50,000) in
the aggregate, shall be entered or filed against the Company or any of its
properties or other assets and shall remain unpaid, unvacated, unbonded or
unstayed for a period of fifteen (15) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or

 

(h)                  The Company shall have defaulted on or breached any term of
any other note of similar debt instrument into which the Company has entered and
failed to cure such de- fault within the appropriate grace period; or

 

(i)                    The Company shall have its Common Stock delisted from a
market (including the OTCQB marketplace) or, if the Common Stock trades on an
exchange, then trading in the Common Stock shall be suspended for more than 10
consecutive days;

 

2

 

 



(j)                    If a majority of the members of the Board of Directors of
the Company on the date hereof are no longer serving as members of the Board;

 

(k)                  The Company shall not deliver to the Holder the Common
Stock pursuant to paragraph 4 herein without restrictive legend within 3
business days of its receipt of a Notice of Conversion; or

 

(l)                    The Company shall not replenish the reserve set forth in
Section 12, with- in 3 business days of the request of the Holder; or

 

(m)                 The Company shall not be “current” in its filings with the
Securities and Exchange Commission; or

 

(n)                  The Company shall lose the “bid” price for its stock and a
market (including the OTCBB marketplace or other exchange)

 

Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, un- less such Event of Default shall have been waived in
writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable, with-
out presentment, demand, protest or (further) notice of any kind (other than
notice of acceleration), all of which are hereby expressly waived, anything
herein or in any note or other instruments contained to the contrary
notwithstanding, and the Holder may immediately, and without expiration of any
period of grace, enforce any and all of the Holder's rights and remedies
provided herein or any other rights or remedies afforded by law. Upon an Event
of Default, interest shall accrue at a default interest rate of 16% per annum
or, if such rate is usurious or not permit- ted by current law, then at the
highest rate of interest permitted by law. In the event of a breach of Section
8(k) the penalty shall be $250 per day the shares are not issued beginning on
the 4th day after the conversion notice was delivered to the Company. This
penalty shall increase to $500 per day beginning on the 10th day. The penalty
for a breach of Section 8(n) shall be an in- crease of the outstanding principal
amounts by 20%. In case of a breach of Section 8(i), the outstanding principal
due under this Note shall increase by 50%. If this Note is not paid at maturity,
the outstanding principal due under this Note shall increase by 10%.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

9.                   In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

 

10.                Neither this Note nor any term hereof may be amended, waived,
dis- charged or terminated other than by a written instrument signed by the
Company and the Holder.

 

11.                The Company represents that it is not a “shell” issuer and
has never been a “shell” issuer or that if it previously has been a “shell”
issuer that at least 12 months have passed since the Company has reported form
10 type information indicating it is no longer a “shell issuer. Further. The
Company will instruct its counsel to either (i) write a 144- 3(a(9) opinion to
al- low for salability of the conversion shares or (ii) accept such opinion from
Holder’s counsel.

 

12.                The Company shall issue irrevocable transfer agent
instructions reserving 2,700,000 shares of its Common Stock for conversions
under this Note (the “Share Reserve”). The reserve shall be replenished as
needed to allow for conversions of this Note. Upon full conversion of this Note,
any shares remaining in the Share Reserve shall be cancelled. The Company shall
pay all costs associated with issuing and delivering the shares.

 

13.                The Company will give the Holder direct notice of any
corporate actions, including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

14.                This Note shall be governed by and construed in accordance
with the laws of New York applicable to contracts made and wholly to be
performed within the State of New York and shall be binding upon the successors
and assigns of each party hereto. The Holder and the Company hereby mutually
waive trial by jury and consent to exclusive jurisdiction and venue in the
courts of the State of New York. This Agreement may be executed in counterparts,
and the facsimile transmission of an executed counterpart to this Agreement
shall be effective as an original.

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 



Dated: June 24, 2014

  

ENDEAVOR IP, INC

 

By: /s/ Ravinder Dhat

Ravinder Dhat, Chief Executive Officer

 

3

 

 

EXHIBIT A

 

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $______ of the above Note
into___________Shares of Common Stock of Endeavor IP, Inc. (“Shares”) according
to the conditions set forth in such Note, as of the date written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion:

Applicable Conversion Price:

Signature:

[Print Name of Holder and Title of Signer]

Address:

  

SSN or EIN:

Shares are to be registered in the following name:

 

Name:

Address:

Tel:

Fax:

SSN or EIN:

 

Shares are to be sent or delivered to the following account:

 

Account Name:

Address:

 



4

 

